Citation Nr: 1140392	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  07-03 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disorder to include as secondary to service-connected residuals of a gunshot wound to the left calf.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1956 to January 1960.  In addition, the Veteran had numerous 15-day periods of active duty for training between November 1975 and November 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2009, the Board remanded this matter to the RO for a VA examination and opinion.  This issue was remanded again in January 2011 for another opinion that was in compliance with the November 2009 remand instructions.  After providing the Veteran with another VA opinion in February 2011, the RO continued the denial of the claim (as reflected in the September 2011 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary for further development of the issue on appeal.

The Board observes that the January 2011 Board remand requested that the Veteran be provided with a VA opinion addressing the question of whether the Veteran's back disorder is at least as likely as not aggravated by the Veteran's service-connected gunshot wound to the left calf.  The examiner in February 2011 noted that the records were silent for any connection between back complaints on active duty and a calf gunshot wound.  He noted that the Veteran's 2005 radiograph of the bilateral tibia is negative for osseous, metallic densities or tracing that would be indicative of entry or exit wound of the left calf.  His current exam also fails to show scars related to a gunshot wound.  The examiner determined that the October 1979 assessment of a low back fracture is the nexus to the low back issue and not a bullet grazing his calf in 1957.  The examiner concluded that the low back issues and problems are not caused by or result of the left calf gunshot wound in 1957.  A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2011).  As mentioned above, the examiner only provided an opinion on whether the Veteran's claimed low back disorder was caused by the service-connected disorder and it did not address the issue of aggravation because the examiner only provided an opinion in terms of "caused by" and "result of".  A finding that a disability was not caused by another condition does not encompass a finding that it was also not aggravated by that condition.  See Allen, 7 Vet. App. at 448-49.  Thus, the January 2011 does not specifically address the issue of whether the Veteran's low back disorder is aggravated by the Veteran's service-connected gunshot wound to the left calf.  Based on the foregoing, the Board finds that a remand is necessary in order to develop the Veteran's claim in accordance with the Board's previous remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether the Veteran's back disorder was aggravated by his service-connected gunshot wound to the left calf.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's service-connected residuals of a gunshot wound to the left calf aggravated his current back disorder.  The examiner should include a rationale for his or her conclusions and confirm that the claims file was available for review.  

2. Upon completion of the foregoing, the RO should readjudicate the Veteran's claim of entitlement to service connection for a back disorder, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, the RO should provide the veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


